DETAILED ACTION
This Office Action is in response to the election filed on 13 September 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected photosensitive semiconductor component, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 September 2022.
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 recites in pertinent part “a part of the base layer region”. Claim 7 is dependent from claim 1. Claim 1 recites an antecedent instance of “a part of the base layer region,” therefore it is unclear if the instance of “a part of the base layer region” recited in claim 7 is a different instance or if it refers to the instance recited in claim 1. For the purposes of examination, and to avoid an antecedent basis-type rejection, the instance of “a part of the base layer region” recited in claim 7 will be read as “the part of the base layer region” (i.e. the base of the second conductivity). Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, and, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 5,598,023 A; hereinafter Matsumoto).
In regards to claim 1, Matsumoto teaches, e.g. in figs. 2-3, a method of forming a photosensitive semiconductor component, the method comprising: 
(i) providing a semiconductor substrate (1) of a first conductivity type (n) as a collector layer (col. 3/lns. 54-60, col. 4/lns. 13-19), 
(ii) forming a less doped layer (4) of the first conductivity type above the semiconductor substrate (col. 4/lns. 54-60); 
(iii) forming a semiconductor base layer (9/25/26) of a second conductivity type therein or there above (col. 3/lns. 60-65); 
(iv) forming an emitter layer (15) of the first conductivity type therein or there above, such that a part (26) of the base layer region is not covered by the emitter layer, 
wherein at least one of the less doped layer or the semiconductor base layer is formed with regions of different thickness, and the emitter layer is formed in a region having a greatest thickness of at least one of the less doped layer or of the semiconductor base layer (fig. 2B: (25) is thin, therefore (4) is thicker in the area under (15)).
In regards to claim 6, Matsumoto teaches the limitations discussed above in addressing claim 1. Matsumoto further teaches, e.g. figs. 2-3, the limitations wherein 
the less doped layer (4)  is formed as uniformly thick or non-uniformly thick on the semiconductor substrate; 
the base layer (9/25/26) is diffused into the less doped layer up to a first final depth in a part region of the less doped layer, optionally in its thicker region (fig. 3A); 
then the base layer is diffused into the less doped layer up to a second final depth that is smaller than the first end depth in an adjacent region of the less doped layer (fig. 3B: e.g. (25) versus (26)); and 
the emitter layer (15) is then formed in or above the deeper region of the base layer (fig. 3C).
In regards to claim 14, Matsumoto teaches the limitations discussed above in addressing claim 1. Matsumoto further teaches the limitations wherein the first conductivity type is an n-doping and the second conductivity type is a p-doping, or vice versa (fig. 2).
In regards to claim 15, Matsumoto teaches a photosensitive semiconductor component comprising: 
a semiconductor substrate (1) of a first conductivity type (n) as a collector layer (col. 3/lns. 54-60, col. 4/lns. 13-19); 
a less doped layer (4) of the first conductivity type having regions of different thickness and arranged above the semiconductor substrate (col. 4/lns. 54-50); 
a semiconductor base layer (9/25/26) of a second conductivity type above at least a portion of the less doped layer, the base layer including at least a thick region and a thin region (col. 3/lns. 60-65); and 
an emitter layer (15) of the first conductivity type above at least a portion of the base layer, but not above a portion (26) of the base layer disposed above the thin region of the less doped layer (fig. 2B: (25) is thin, therefore (4) is thicker in the area under (15)).
In regards to claim 16, Matsumoto teaches a photosensitive semiconductor component comprising: 
a semiconductor substrate (1) of a first conductivity type (n) as a collector layer (col. 3/lns. 54-60, col. 4/lns. 13-19); 
a less doped layer (4) of the first conductivity type arranged above the semiconductor substrate (col. 4/lns. 54-60); 
a semiconductor base layer (9/25/26) of a second conductivity type having regions of different thickness above at least a part of the less doped layer, the base layer including at least a thick region and a thin region (col. 3/lns. 60-65); and 
an emitter layer (15) of the first conductivity type above at least a part of the thick region of the base layer, but not above at least a part (26) of the thin region of the base layer (fig. 2B: (25) is thin, therefore (4) is thicker in the area under (15)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claim 1 above, in view of Yasukawa et al. (US 2009/0261441 A1; hereinafter Yasukawa).
In regards to claim 7, Matsumoto teaches the limitations discussed above in addressing claim 1. Matsumoto further teaches the limitations wherein 
the semiconductor substrate is formed with a region of at least one of highly mobile or highly concentrated doping substances; 
the less doped layer is formed on the semiconductor substrate such that doping substances diffuse from the region of the semiconductor substrate having highly mobile or highly concentrated doping substances into an adjacent region of the more lightly doped layer; and 
the emitter layer (15) of the first conductivity type (interpreted as the emitter layer comprising the first conductivity type) is formed therein or there above such that a part (26) of the base layer region (interpreted as base region of the second conductivity type) is not covered by the emitter layer, wherein the emitter layer is formed in the region of the greatest thickness of at least one of the less doped layer or the semiconductor base layer (fig. 2B: (25) is thin, therefore (4) is thicker in the area under (15)). 
Matsumoto appears to be silent as to, but does not preclude, the limitations of a semiconductor base layer of the second conductivity type is formed in or above the less doped layer. Yasukawa teaches the limitations of a semiconductor base layer of the second conductivity type (interpreted as a second semiconductor base layer comprising the second conductivity type) is formed in or above the less doped layer [0086]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Matsumoto with the aforementioned limitations taught by Yasukawa to form an NPN-Transistor (Yasukawa [0086]).
Allowable Subject Matter
Claims 2-5 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812